68 F.3d 461
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Guard LAWRENCE;  Sergeant Daugherty;  Lieutenant Signal;C.P. Hinnant, Guard;  Lieutenant Walker;  SergeantThomas;  Sergeant Grimes, Defendants-Appellees.
No. 95-6518.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided Oct. 19, 1995.

Cornelius Tucker, Jr., Appellant Pro Se.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing portions of his 42 U.S.C. Sec. 1983 (1988) complaint and allowing him to particularize his remaining claim.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory and deny Appellant's motion for an "Injunction to Stay Proceedings."   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.